MEMORANDUM **
Jorgie A. Ortiz appeals pro se the district court’s judgment dismissing his action for lack of proper venue pursuant to 28 U.S.C. § 1406(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the question of whether venue is proper. Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 841 (9th Cir.1986). We review for abuse of discretion dismissals for improper venue, Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1253 (9th Cir.1997), and decisions on discovery issues, Childress v. Darby Lumber, Inc., 357 F.3d 1000, 1009 (9th Cir.2004). We affirm.
Venue lies in the judicial district where the defendant resides, 28 U.S.C. § 1391(b)(1), or “a substantial part of the events ... giving rise to the claim occurred,” 28 U.S.C. § 1391(b)(2). The district court properly dismissed Ortiz’s action for lack of venue because no defendant resides in, nor did any of the alleged events take place in, the Southern District of California. See King v. Russell, 963 F.2d 1301, 1304 (9th Cir.1992) (per curiam).
The district court did not abuse its discretion in dismissing the action rather than transferring it to another district, given the allegations in the complaint and the history of litigation between these parties. See id. (where justice would not be served, a district court does not abuse its discretion by dismissing rather than transferring an action).
The district court also did not abuse its discretion in denying Ortiz’s motion to compel discovery responses from defen*906dants because the parties had not met and conferred under Fed.R.Civ.P. 26(f) and Local Rule 16.5(k). See Childress, 357 F.3d at 1010.
Ortiz’s remaining contentions lack merit.
Ortiz’s Motion to Strike Appellees’ Excerpts of Record is DENIED.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.